DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Claim Amendment
The amendment of November 2, 2020 has been entered.  Claims 5, 8-9, 11, 13-15 and 20-32 are pending. 
(1) Amended independent claim: 5, 20, and 24.
(2) Amended dependent claims: 13, 26-32.
(3) Claims new: none.
(4) Claims canceled: 1-4, 6-7, 10, 12, and 16-19.
Claims Status
Claims 5, 8-9, 11, 13-15 and 20-32 are pending.  The active claims comprise of 3 groups of claims:
1) method: 5, 8-9, 11, 13-15, 21, 23 and 28-32. 
2) system: 20, and 22, and 
3) method: 24-27.
* Claims canceled: 1-4, 6-7, 10, 12, and 16-19.
As of November 2, 2020, independent method claim 5 is as followed:

[1] storing, performed by a computer, in the first persistent storage, normal business logic defined by Normal Business Process Schema Models;
[2] storing, performed by the computer, in the second persistent storage, Exception Handling Knowledge comprising of subroutines that are declaratively-defined exception policies, each exception policy having a syntax comprising a set of tokens, wherein each of the tokens specifies an exception handling action;
[3] after accessing said first persistent storage and said second persistent storage, integrating the normal business logic with the Exception Handling Knowledge to generate extended business process definitions for the business process, wherein the integrating and the generation of the extended business process definition for the business processes is performed by the computer at run time;
[4] executing, performed by the computer, the extended business process definitions that contain runtime exception handling knowledge comprising of the declaratively-defined exception policies;
[5] detecting, performed by the computer, runtime exceptions; and 
[6] executing, performed by the computer, the subroutines which include exception handling actions defined in the exception policies; and performing by the computer one or more of the following steps:
[7a] checking compatibility between the exception handling policies and normal business logic,
[7b] checking conflicts among the exception handling policies, and
[7c] selecting between multiple modes of exception management in business processes.
Note: for referential purpose, numeral [1]-[7] are inserted before each step.
Claim Rejections - 35 USC § 112
Claims 5, 8-9, 11, 13-15, 21, 23 and 28-32 (method), 20, and 22 (apparatus), and 24-27 (method) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
1) In independent claims 5, 20 and 24, there is a citation of “at run time” for the “integration of (1) the normal business logic and (2) the Exception Handling Knowledge to generate extended business process definitions for the business process”, it’s not clear whether all other steps are carried at “run time” or not?  There appears to be a “development time” associated with the development of the “normal business logic”, and therefore, in claim 1, insertion of “at development time” after “by Normal Business Process Schema Models”, claim 20, after “normal business logic”, and claim 24, after “Normal Business Process Schema Models”, are recommended to improve clarity and overcome the rejections.  
2) In independent method claim 5, steps [6]-[7] are vague because step [6] calls for executing the subroutines which include except handling (EH) actions defined in the exception policies and subsequently step [7] calling for performing one of the following steps: [7a] “checking compatibility between the EH policies and normal business logic” or [7b] “checking conflicts…”, which could interrupt or stop the “executing” step if there is “incompatibility” or “conflicts” exists.  It appears that the “checking compatibility” or “checking conflicts” should be carried out prior to step [4] of “executing the extended BP definitions” to ensure smooth operation as shown in the other set of claims, claims 20-22.  
3) Claim 5 recites the limitation "the exception handling policies" in the “checking compatibility…” step.  There is insufficient antecedent basis for this limitation in the claim.  There is support for “runtime exception handling knowledge” and “exception policies” and “exception handling action”.

20, the last element “a business process engine into which is received…knowledge on runtime exception handling” is vague because of:
(1) No positive citation of a step for “a business process engine that executes the extended business process definition from the aggregator…at runtime”, like step [4] of independent method claim 5, to meet the scope of the claim, “a system for executing business process and handling runtime exceptions.”
(2) No citation of a step for “detecting runtime exceptions”, and 
(3) No citation of a step for “executing the subroutines which include exception handling actions defined in the exception policies”, like step [6] of independent method claim 5, to meet the scope of the claim, “a system for executing business process and handling runtime exceptions.”
Inclusion of steps similar to those of steps [4]-[6] of method claim 5 into the current independent system claim 20 is recommended to improve clarity and overcome the rejections.
5) Dependent claim 28 is vague because it’s not clear how “a processing of the multiple binding policy for task t …” connects to the scope of independent claim 5 which is “executing business process and handling runtime exceptions”?  There is no discussion of “a task” in independent claim 5 or how the “task” relates to the Business Process of claim 5?
6) Dependent claim 29 is vague because it’s not clear how “a processing of the multiple binding policy for task ti  …” connects to the scope of independent claim 5 which is “executing business process and handling runtime exceptions”?  There is no discussion of “a task” in independent claim 5 or how the “task ti” relates to the Business Process of claim 5?
7) Dependent claim 30 is vague because it’s not clear how “a processing of the multiple binding policy for task ti  …” connects to the scope of independent claim 5 which is “executing business process and handling runtime exceptions”?  There is no discussion of “a task” in independent claim 5 or how the “task ti” relates to the Business Process of claim 5?
a task” in independent claim 5 or how the “task ti” relates to the Business Process of claim 5?
9) Dependent claim 32 is vague because it’s not clear how “a processing of the multiple binding policy for task ti  …” connects to the scope of independent claim 5 which is “executing business process and handling runtime exceptions”?  There is no discussion of “a task” in independent claim 5 or how the “task ti” relates to the Business Process of claim 5?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 5, 8-9, 11, 13-15, 21, 23 and 28-32 (method) and 20, and 22 (system), and 24-27 (method) are rejected under 35 U.S.C. 103(a) as obvious over 
Name				Publication
(1) GILL et al.			US 2002/0.188.486, and 			
(2) CASATI et al.		US 2003/0.191.679, in view of 
(3) DAASE et al.		US 2003/0.154.472, and 

As for independent claim 5 and 20, GIL et al. fairly teaches a method/system for executing business processes and handling runtime exceptions, comprising the steps performed by a system infrastructure wherein the system infrastructure comprises a first persistent storage, a second persistent storage, of:
[1] storing, performed by a computer, in the first data storage, normal business logic defined by Normal Business Process Schema Models; 

    PNG
    media_image1.png
    460
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    668
    media_image2.png
    Greyscale

The storing of normal business logic defined by Normal Business Process Schema in the first data storage (Application Data Repository 302 in Fig. 13 or Data Repository 162 of Fig. 5) would have been obvious in view of the teaching above. 
[2] storing, performed by the computer, in the second persistent storage, Exception Handling Knowledge consisting of subroutines that are declaratively-defined exception policies;
The storing of Exception Handling Knowledge in the second data storage (Application Data Repository 302 in Fig. 13 or Data Repository 164 of Fig. 5) would have been obvious in view of the teaching above. 
[3] after accessing said first persistent storage and said second persistent storage, integrating the normal business logic with the Exception Handling Knowledge to generate extended business process definitions, 
{see [0083 “The data access layer component 136 provides access for other components of the network domain 14 to databases, database 162 or database 164]}
exception management component…”], ¶¶ [0081 “Fig.5, …process execution component 132…exception workflow 142, and routine workflow 144…”]
¶¶ [0082 “The alert manager 158 may provide or support alert handling, exception management, and event management capabilities for the actions taken..."] 
and [0182-0186 “The alert component 372…”],
[4] executing, performed by the computer, the extended business process definitions that contain runtime exception handling knowledge consisting of the declaratively-defined exception policies;
{see Fig. 5, 132 “Process Execution”, 140 “Business workflow”, 142 “Exception Workflow”, and 144 “Routing Workflow”}

    PNG
    media_image1.png
    460
    673
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    426
    697
    media_image3.png
    Greyscale


{see the “Alert & Exception Management” and other steps at run time conditions, see [0155]}

    PNG
    media_image4.png
    160
    769
    media_image4.png
    Greyscale

[6] executing, performed by the computer, the subroutines which include exception handling actions defined in the exception policies; and performing by the computer one or more of the following steps:
{see Fig. 5, 132 “Process Execution”, 140 “Business workflow”, 142 “Exception Workflow”, and 144 “Routing Workflow”}
GIL et al. fairly teaches the claimed invention except for explicitly:
(1) the integration of the normal business logic (policy) with the exception knowledge as “extended business process definition” and is performed at run-time, 
(2) feature of [7a] checking compatibility between the exception handling policies and normal business logic,
(3) exception policy having a syntax comprising a set of tokens, wherein the set oftokens comprises an exception handling action in step [2].
In a similar system/method for event management in business process (BP), 
CASATI et al. is cited to teach the normal business logic defined by Normal Business Process Schema Models; 
comprehensive model and architecture that enables the delivery of value-added E-business services by extending traditional composition model with a rich and flexible event model…”] 
[0020 The method includes the step of providing a plurality of events (and other steps) for representing many aspects of a business process, the business process implemented by progressing through the events sequentially, in parallel, or conditionally…];
[2] Exception Handling Knowledge consisting of declaratively-defined exception policies each exception policy having a syntax;
{see [0007 … to define processes whose instances are created periodically or as a given event occurs, to detect and react to manipulations of a given process variables, to handle exceptional situations such as the inability to invoke a service, and many others..”]
[0021 “The embodiments of the present invention are also compatible with an XML-based syntax to specify behavior of publish and request event nodes….]
[0020 The method includes the step of providing a plurality of events (and other steps) for representing many aspects of a business process, the business process implemented by progressing through the events sequentially, in parallel, or conditionally…];
[3] of “integrating the normal business logic with the Exception Handling Knowledge to generate extended business process definitions, wherein the integrating is performed by the computer at run time; and 

    PNG
    media_image5.png
    397
    483
    media_image5.png
    Greyscale

.	
    PNG
    media_image6.png
    325
    532
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    152
    750
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    213
    554
    media_image8.png
    Greyscale

The carry out of the “integrating” step by the computer at run time is inherently included in the teachings of CASATI et al. in [0038] and [0102] and Fig. 1 or would have been obvious in view of the disclosure in [0038] and Fig. 1.
 [4] executing, performed by the computer, the extended business process definitions that contain runtime exception handling knowledge consisting of the declaratively-defined exception policies; 

    PNG
    media_image9.png
    757
    540
    media_image9.png
    Greyscale

[5] detecting, performed by the computer, runtime exceptions; and
{see [0007 … to define processes whose instances are created periodically or as a given event occurs, to detect and react to manipulations of a given process variables, to handle exceptional situations such as the inability to invoke a service, and many others..”]
[6] executing, performed by the computer, the subroutines which include exception handling actions defined in the exception policies; 
… to define processes whose instances are created periodically or as a given event occurs, to detect and react to manipulations of a given process variables, to handle exceptional situations such as the inability to invoke a service, and many others..”]
		
    PNG
    media_image10.png
    243
    538
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    267
    539
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the BPM of GIL et al. to include Exception Handling knowledge, steps [3]-[6] of CASATI et al. for event management in business processes.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Note that BOWMAN-AMUAH also teaches the "integrating" step as shown above and would have been obvious to combine the teaching of the "integration" if necessary.

GIL et al. /CASATI et al. fairly teaches the claimed invention except for explicitly discloses:
(2)  [7a] checking compatibility between the exception handling policies and normal business logic,
(3) exception policy having a syntax comprising a set of tokens, wherein the set oftokens an exception handling action in step [2].
DAASE et al. is cited to teach the concept of checking compatibility between two programs when integrated into a combined application for use in the business server carried out by the server.
	
    PNG
    media_image12.png
    396
    475
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    102
    572
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the BPM of GIL et al./CASATI et al. to include step of checking compatibility between two programs when integrated into a combined application for use in the system as taught by DAASE et al. to ensure proper integration, see [0016].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The two programs in GILL et al. /CASATI et al. is business logic and Exception Handling Knowledge.
GIL et al. /CASATI et al. fairly teaches the claimed invention except for explicitly discloses:
(3) exception policy having a syntax comprising a set of tokens, wherein the set oftokens an exception handling action in step [2].
In a similar business process management, BOWMAN-AMUAH is cited to teach the features of:
(1) integrating various components (the normal business logic with the Exception Handling Knowledge to generate extended business process definitions), wherein the integrating is performed by the computer;” 
{see page 266, lines 9-14, “integrating disparate components... new exceptions are added to the system?"
{see Fig. 81, 8000}

    PNG
    media_image14.png
    511
    640
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    230
    601
    media_image15.png
    Greyscale


Note that the term “Integrate/integration” reads over the term “aggregating/aggregator” since they have similar functions of “combining two or more components” into the “Component Integration Architecture”, as cited above.

    PNG
    media_image16.png
    458
    632
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    442
    750
    media_image17.png
    Greyscale

And carrying out the integration step by the computer at “run time” condition.
(2) exception policy having a syntax comprising a set of tokens, wherein the set oftokens comprises an exception handling action in step [2], and 
exception handling logic when new exceptions are added, …”, and Fig. 146, and page 266, lines 9-14, page 268, lines 10-67, }

    PNG
    media_image18.png
    363
    413
    media_image18.png
    Greyscale

	Col. 266, lines 9-20:

    PNG
    media_image19.png
    464
    391
    media_image19.png
    Greyscale

The use of other set of tokens such as comprises a “do” token would have been obvious as mere using other similar terms as functions of exceptions variety and cases.
BOWMAN-AMUAH also appears to teach the features of:
[7a] checking compatibility between the exception handling policies and normal business logic,
[7b] checking conflicts among the exception handling policies, and	
[7c] selecting between multiple modes of exception management in business processes.
as shown in col. 266, lines 9-20, above.

include in the defined exception policy system of GIL et al. / CASATI et al./DAASE et al. a syntax comprising a set of tokens and carried out the integration step at run-time condition as taught by BOWMAN-AMUAH, as shown in the ¶¶ cited above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Note that BOWMAN-AMUAH also teaches the "integrating" step as shown above and would have been obvious to combine the teaching of the "integration" if necessary.
Note that the “checking capabilities” feature is also taught in BOWMAN-AMUAH Figs. 143, “Exception A 14302”, “Handling Logic-A, 14300”, Fig.144, and cols. 261-263.
As for the exception policies features, i.e. checking conflicts among the exception handling policies, these are also taught in BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268.  
As for feature which deals with exception management features, i.e. selecting between multiple nodes of exception management in business process, this is also taught in BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268.
As for dep. claim 8 (part of 5 above), which deal with exception policies features, i.e. checking compatibility between the exception handling policies and normal business logic, these are taught in BOWMAN-AMUAH Figs. 143, “Exception A 14302”, “Handling Logic-A, 14300”, Fig.144, and cols. 261-263.
As shown above, if the exception detection task include a “timer” with a requirement that the product be manufactured within a week, or may be obtained from another source, or the product may not be needed after this time period, but the normal business logic indicates that compatibility has to be checked between the exception handling policies and normal business logic to ensure smooth business process operation with exception handling policies.
As for dep. claim 9 (part of 5 above), which deal with exception policies features, i.e. checking conflicts among the exception handling policies, these are taught in BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268.  As shown above, if the exception detection task include a “timer” with a requirement that the product be manufactured within a week, or may be obtained from another source, or the product may not be needed after this time period, but the normal business logic indicates that the product may not be obtained from another source easily, or the product is needed even after a week, than potential conflicts has to be checked between the exception handling policies and normal business logic to ensure smooth business process operation with exception handling policies.
As for dep. claim 11 (part of 5 above), which deal with exception management features, i.e. selecting between multiple nodes of exception management in business process, this is taught in CASATI et al. [0025], [0027] or BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268.  Furthermore, because option [7a] of “checking compatibility” is chosen in the rejection of independent claim 1, and claim 11 further limits option [7c] only which is optional, therefore, claim 11 has no patentable weight.   
As for dep. claim 13 (part of 5 above), which deal with exception policies features, i.e. a distributed mode of exception management, this is taught in CASATI et al. [0027-0028] or BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268. Furthermore, because option [7a] of “checking compatibility” is chosen in the rejection of independent claim 1, 
As for dep. claims 14-15 (part of 5 above), which deal with exception policies features, i.e. generating and deploying control tuples for binding exception policies and plan, these are taught in CASATI et al. [0027-0028] or BOWMAN-AMUAH Figs. 141,142, 143-144, and cols. 261-263 and 265-268.  Furthermore, because option [7a] of “checking compatibility” is chosen in the rejection of independent claim 1, and claims 14-15 further limits claim 13/11 which deals with option [7c] only which is optional, therefore, claims 14-15 has no patentable weight.   
As for dep. claims 21 (part of 5 above), and respective 22 (part of 5 above), which deal with exception policies features, i.e. exception handling features, these are taught in CASATI et al. [0025] and [0027] above.  In view of the many cross businesses mentioned above, the selection of other well known exception handling policies such as retry policy, replacement policy, skip policy and/or rollback policy, etc., would have been obvious to a skilled artisan as mere applying of the same BP handling runtime exceptions method to other similar business processes to achieve similar results. 
As for claim 23 (part of 5 above), which deal with exception policies program features, i.e. program syntax, BOWMAN-AMUAH Figs. 148, and col. 268, lines 5-67, col. 269, lines 1-30 and col. 272, lines 55-67, "Policy, Security Manager, ..., Alternatives...".  The selection of any syntax features such as “inst. Oblig, on, subject and do” would have been obvious as mere selection of other program syntax features for other similar business application and programming features if desired.
As for claims 28-32 (part of 5 above), which deal with specific algorithm features for the for various types of exception handling policies, this varies with the scheme of the business 

    PNG
    media_image20.png
    528
    528
    media_image20.png
    Greyscale


    PNG
    media_image18.png
    363
    413
    media_image18.png
    Greyscale

24, which is the combination of independent claim 5 and 14 above, it’s rejected for the same reason set forth in the rejection of dependent claim 14 above.  As for the feature of the business process, a composite Web service, this is taught in CASATI et al. [0019 “composite E-business services…”] and [0003”Web to communicate with their partners, to connect with their back-end systems, and to perform electronic commerce transactions.  Users will soon witness the evolution of today’s e-business and e-commerce into e-services.  Examples of e-services are stock trading, customized newspapers, real-time traffic report, or itinerary planning…”].   This feature is also taught in BOWMAN-AMUAH Fig. 28, 1020 “Base Services”, 2820 “Web Server Services”, and respective col. 106, lines 50-67 to col. 107, line 20: “Web Services (2820), Web Server Services…Netcentric applications over the Internet and intranet environments.”.
As for dependent claim 25 (part of 24 above), which deal with the features of the plurality of component Web services, this is taught in CASATI et al. ¶¶ [0109] which discloses a composite e-services that is carried out by invoking several other basic or composite services which reads over “Web services”.  …”].   This feature is also taught in BOWMAN-AMUAH Fig. 28, 1020 “Base Services”, 2820 “Web Server Services”, and respective col. 106, lines 50-67 to col. 107, line 20: “Web Services (2820), Web Server Services…Netcentric applications over the Internet and intranet environments.”.
  As for dependent claim 26 (part of 24 above), which deal with the features of the exception policy, this is taught in BOWMAN-AMUAH as shown in:
{see Fig. 146, page 265, lines 55-69, “exception handling logic when new exceptions are added, …”, and Fig. 146, and page 266, lines 9-14, page 268, lines 10-67, 

    PNG
    media_image18.png
    363
    413
    media_image18.png
    Greyscale

	Col. 266, lines 9-20:

    PNG
    media_image19.png
    464
    391
    media_image19.png
    Greyscale


  As for dependent claim 27 (part of 24 above), which deal with the features of the checking compatibility and conflict, this is taught in DAASE et al. and/or 

    PNG
    media_image13.png
    102
    572
    media_image13.png
    Greyscale


CASATI et al. as shown in:
{see [0025] or [0027]}
		
    PNG
    media_image10.png
    243
    538
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    267
    539
    media_image11.png
    Greyscale

or BOWMAN-AMUAH as shown in col. 266, lines 9-20, above.
Response to Arguments
Applicant's arguments on November 2, 2020 are noted and the results are shown below: 
I. 101 Issues:	None.
II. 112, 2nd Rejections: None.
III. 103 Rejections:
1) Applicant’s comment on pages 11-17 with respect to the issues that none of the cited references teaches the amended feature of carrying out the “integrating” step by the computer at “real time” condition is not persuasive in view of the citations cited above by GIL, CASATI and BOWMAN-AMUAH which teaches the carrying out of the integration step by the computer at “run time” condition.
The carry out of the “integrating” step by the computer at run time is inherently included in the teachings of CASATI et al. in [0038] and [0102] and Fig. 1 or would have been obvious in view of the disclosure in [0038] and Fig. 1.
 [4] executing, performed by the computer, the extended business process definitions that contain runtime exception handling knowledge consisting of the declaratively-defined exception policies; 

    PNG
    media_image9.png
    757
    540
    media_image9.png
    Greyscale

[5] detecting, performed by the computer, runtime exceptions; and
{see [0007 … to define processes whose instances are created periodically or as a given event occurs, to detect and react to manipulations of a given process variables, to handle exceptional situations such as the inability to invoke a service, and many others..”]
(1) integrating various components (the normal business logic with the Exception Handling Knowledge to generate extended business process definitions), wherein the integrating is performed by the computer;” 
integrating disparate components... new exceptions are added to the system?"
{see Fig. 81, 8000}

    PNG
    media_image14.png
    511
    640
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    230
    601
    media_image15.png
    Greyscale



2) Applicant’s comment on pages 11-21 with respect to the issues that integration at runtime is novel and that BOWMAN-AMUAH indicates that the integration step is complex and not obvious at runtime is not persuasive because these are merely applicant’s opinion and the citation of BOWMAN-AMUAH is only for certain applications.  Moreover, the teaching of BOWMAN-AMUAH is specifically for (3) exception policy having a syntax comprising a set of tokens, wherein the set of tokens an exception handling action in step [2].
3) Applicant’s arguments with respect to dependent claims 13-15 on pages 18-21 are moot because these claims deal with option [7c] which was not chosen in the rejection of claim 5 wherein option [7a] is selected.
4) Applicant’s arguments with respect to dependent claims 28-32 on pages 21-23 are moot because these claims are vague and indefinite and are rejected under 112, 2nd rejections.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN D NGUYEN/Primary Examiner, Art Unit 3689